DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the response to restriction made on February 5, 2021.
Election/Restrictions
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 5, 2021.  Rejoinder will be considered where possible once the elected claims are determined to be in condition for allowance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al (JP 2005-171134).
With regards to claim 1, Imai teaches an ink set (title) that is energy ray-curable inkjet inks (0002) that is composed of a color ink and a white ink (0003) wherein the surface tension of the white ink is lower than the surface tension of the color ink (0003).
With regards to claim 2, Imai teaches the colored ink to have a surface tension of 36.0 (table 1) and the white ink to have a surface tension of 26.3 (table 3) reading on a ɣ1-ɣ2 to be from 9.7.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (JP 2005-171134) in view of Nakano et al (US 2013/0222497).
With regards to claim 3, the disclosure of Imai is adequately set forth in paragraph 5 above and herein incorporated by reference.  Imai teaches the composition to further include a photopolymerization initiator that includes 2,4,6-trimethylbenzoyl-diphenyl-phosphinic oxide (0072 table 1 and 0077 table 3).
Imai does not teach the composition to contain the claimed compound with the general formula (I).
Nakano teaches a photocurable ink jet ink set (abstract) that contains a (meth)acrylic acid ester having a vinyl ether group wherein one layer has a higher surface tension than another (abstract).  Nakano further teaches the (meth)acrylic acid ester having a vinyl ether group to have the following structure:

    PNG
    media_image1.png
    27
    261
    media_image1.png
    Greyscale

(0035).  Nakano teaches the motivation for using this compound to be because it can enhance the curability of the ink and reduce the viscosity of the ink.  Nakano further teaches the vinyl ether-containing (meth)acrylic acid ester is more advantageous in enhancing the curability of the ink (0036).  Nakano and Imai are analogous in the art of inkjet ink sets that contain different inks having different surface tensions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the polymerizable compound of Nakano in the composition of Imai, thereby obtaining the present invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art also teach radaition curable compositions that contains two different colored inks that have two different surface tensions: Konda et al (US 2013/0303682), Kobayashi et al (US 2020/0231830), and Nakamura et al (JP 2004-285217).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763